 Case 2:20-cv-10467-GCS-PTM ECF No. 8 filed 06/10/20    PageID.28   Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MAURICE GLOVER, #981810,

                  Petitioner,                 Case Number: 2:20-CV-10467

v.                                            HON. GEORGE CARAM STEEH

RANDEE REWERTS,

                  Respondent.
                                    /

      OPINION AND ORDER GRANTING PETITIONER’S MOTION
      TO STAY PROCEEDINGS (ECF No. 6) AND CLOSING CASE

      Petitioner Maurice Glover has filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. He challenges his conviction

by a jury in Monroe County Circuit Court for conspiracy to commit armed

robbery, Mich. Comp. Laws § 750.157a & § 750.529. He was sentenced to

20 years, 10 months to 40 years in prison. Now before the Court is

Petitioner’s Motion to Stay Proceedings and Hold Petition in Abeyance.

For the reasons set forth, the Court grants the motion.

I.    Discussion

      Petitioner asks the Court to stay this proceeding while he returns to

state court to raise additional claims. State prisoners must exhaust

                                        -1-
Case 2:20-cv-10467-GCS-PTM ECF No. 8 filed 06/10/20      PageID.29   Page 2 of 4




available state remedies for each of the claims presented in a habeas

petition before seeking a federal writ of habeas corpus. 28 U.S.C. §

2254(b)(1). Petitioner seeks a stay because, although the claims raised in

the petition are exhausted, he would like to raise additional, unexhausted

claims in state court.

      A federal court may stay a federal habeas petition and hold further

proceedings in abeyance pending resolution of state court post-conviction

proceedings if outright dismissal of a habeas petition would jeopardize the

timeliness of a future petition, there is good cause for the petitioner’s failure

to exhaust those claims, the unexhausted claims are not “plainly meritless,”

and “there is no indication that the petitioner engaged in intentionally

dilatory litigation tactics.” Rhines v. Weber, 544 U.S. 269, 278 (2005).

      The Court finds a stay is warranted. First, dismissal of this case

while Petitioner pursues state remedies could result in a subsequent

petition being barred by the one-year statute of limitations found in 28

U.S.C. § 2244(d). Second, Petitioner’s claim that his appellate attorney

was ineffective may constitute good cause for failing to previously exhaust

these claims. See Wagner v. Smith, 581 F.3d 410, 419 n.4, 5 (6th Cir.

2009). Finally, based upon the present record, the Court cannot conclude


                                       -2-
Case 2:20-cv-10467-GCS-PTM ECF No. 8 filed 06/10/20     PageID.30      Page 3 of 4




that these claims are plainly meritless or that Petitioner has engaged in

abusive litigation tactics or intentional delay. Rhines, 544 U.S. at 277-78.

Under these circumstances, it is not an abuse of discretion to stay this case

while Petitioner pursues state remedies.

      When a district court determines that a stay is appropriate pending

resolution of state court remedies, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.” Id. at

278. To ensure that Petitioner does not delay in exhausting his state court

remedies, the Court imposes time limits within which he must proceed.

See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002). Petitioner must

present his claims in state court within sixty days from the date of this

Order. See id. Petitioner must also ask this court to lift the stay within sixty

days of completing state court review. Id. “If the conditions of the stay are

not met, the stay may later be vacated nunc pro tunc as of the date the

stay was entered, and the petition may be dismissed.” Id. (internal

quotation omitted).




                                      -3-
 Case 2:20-cv-10467-GCS-PTM ECF No. 8 filed 06/10/20                 PageID.31    Page 4 of 4




II.   Order

      Accordingly, the Court GRANTS Petitioner’s Motion to Stay

Proceedings and Hold Petition in Abeyance. (ECF No. 6). The habeas

petition is STAYED and further proceedings in this matter are held in

ABEYANCE. If Petitioner fails to file a motion for relief from judgment with

the state trial court within sixty days from the date of this order, the Court

will dismiss the petition for writ of habeas corpus without prejudice.

Petitioner shall file a motion to lift the stay and an amended petition in this

Court within sixty days after the conclusion of the state court proceedings.

      The Court further ORDERS that the Clerk of Court shall close this

case for statistical purposes only.

Dated: June 10, 2020                      s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  June 10, 2020, by electronic and/or ordinary mail and also on
                   Maurice Glover #981810, Carson City Correctional Facility,
                          10274 Boyer Road, Carson City, MI 48811.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                             -4-
